Citation Nr: 0200825	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  01-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.


REMAND

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  See 38 C.F.R. § 4.16.  He contends that 
his sole service connected disability - total blindness of 
the right eye, which has been enucleated - is so exceptional 
and unusual as to warrant extra-schedular consideration, see 
38 C.F.R. § 3.321(b), to an extent that would justify a TDIU.  

During a November 2000 VA examination, the examination 
provider explicitly noted that she did not have the veteran's 
C-file or medical records available for review.  Her 
assessment clearly states that because of the absence of the 
claims file and medical records, she could not confirm the 
veteran's history.  She also was unable to determine the 
veteran's ability to perform tasks.  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2001);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Computerized VA records of treatment from April 2000 to May 
2001, were obtained by the RO after the date of the November 
2000 VA examination.  One of the records is dated the same 
day as the VA examination, and is signed by the optometrist 
who saw the veteran for his VA examination.  This entry 
reflects the ordering of a new prosthesis for the veteran's 
enucleated right eye as well as reading glasses.  The RO 
noted the reference to the ordering of a new prosthesis, but 
not reading glasses.  In his August 2001 VA Form 9, the 
veteran contends that the treatment records are inaccurate, 
and that a new pair of glasses, not a new prosthesis, was 
ordered.  The discrepancy between the computerized records 
and the divergent accounts of the veteran and the RO as to 
the outcome of his outpatient treatment episode in November 
2000 raises a question as to whether there are additional 
records, perhaps handwritten, of that episode that are not 
currently of record. 

In light of the above, the Board concludes that the current 
record is not adequate to resolve the claim.  There is at 
least an implication of the existence of potential additional 
relevant records.  Further, the most recent VA examiner 
apparently did not have an opportunity to obtain a complete 
history and did not make findings concerning the claimant's 
ability to perform tasks.  It also appears to the Board that 
as the veteran claims his disability picture to be 
exceptional and unusual and involves more than the 
measurement of visual acuity, he should be seen by an 
ophthalmologist, rather than an optometrist.  

During the pendency of the veteran's claim before the Board, 
Congress enacted the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Holliday v. Principi, 14 Vet. App. 280 ( 
2001) (holding that the VCAA may be "potentially applicable 
to claims pending on the date of the VCAA's enactment"), 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The statute 
significantly heightens VA's duties to assist and notify the 
veteran in development of his claim.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

The record should be carefully reviewed by the RO to ensure 
compliance with the provisions of the newly enacted VCAA and 
its implementing regulations. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA, private or other records 
of treatment pertinent to his claim.  
Securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously obtained by the RO and 
associate them with the claims folder.  
The records sought must include all 
handwritten and computerized VA records 
of treatment for eye disability from 
April 2000 forward, to include any 
records pertaining to ordering or fitting 
of a prosthesis.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  The RO should schedule the veteran 
for a comprehensive VA examination by an 
ophthalmologist to determine the 
manifestations of his service-connected 
right eye disability.

The examiner should examine the medical 
evidence in the claims file, to include 
any recent clinical records.  

Based on his examination of the veteran 
and review of his medical records, the 
examiner should discuss the level of 
disability caused by the veteran's right 
eye pathology, to include specific 
answers to the following questions:

a)  What is the general nature and extent 
of the veteran's right eye disability?

b)  Is the veteran capable of wearing a 
prosthesis in the right eye?

c)  To what extent is the veteran's depth 
perception impaired by the loss of his 
right eye, at close range and at long 
range?  

d)  To what extent is the veteran's right 
eye disability disfiguring?

e)  What is the veteran's non-corrected 
and corrected visual acuity in the left 
eye?

f)  In view of the history of the 
veteran's right eye disability, and his 
current condition, are there any unusual 
or exceptional aspects of this 
disability, such as an unusual level of 
functional impairment, pain, or physical 
disfigurement, which would result in a 
greater level of social or industrial 
impairment than otherwise would result 
from such a disability? 

g)  Does the veteran's right eye 
disability render him unable to obtain 
substantially gainful employment?

The examiner should provide a rationale 
for all opinions rendered.

The claims folder and a copy of this 
remand must be made available to the 
physician for review.  The provider 
should indicate whether the claims folder 
was reviewed. 

4.  The veteran is advised that failure 
to report for the scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (2001), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  After the development requested has 
been completed, the RO should review all 
reviewing provider or examination reports 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If a report is deficient in any 
manner, the RO should implement 
corrective procedures at once.

6.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000 
and its implementing regulations.  

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional evidence obtained by the RO on 
remand.  The RO should specifically 
consider the provisions of 38 C.F.R. 
§ 3.321(b) and 38 C.F.R. § 38 C.F.R. 
§ 4.16.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
If he needs to respond to any statement of the case or 
supplemental statement of the case to perfect an appeal on 
any issue, he should be so notified.  The case should then be 
returned to the Board for final appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




